Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant September 25, 2019. Claims 1-16 are currently pending and examined below.

Claim Objections
Claims 8 and 16 are objected to because of the following informalities:  "ABS" has not been established in the claim, nor has the acronym been accompanied by its meaning in these claims either.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Schoepp US2009/0072996 (“Schoepp”).

Regarding claim(s) 1, 9. Schoepp discloses a method of braking a host vehicle traveling behind a second vehicle, comprising: 
acquiring visual images of the second vehicle and determining an actual deceleration of the second vehicle based on the visual images (para. 31, e.g. The distance sensor 206 may comprise a pixel array and optics, so that an image is obtained from the area that the distance sensor is aimed at, with distance information available for each pixel. Examples of such distance sensors 206 include a solid state time-of-flight range camera by the Swiss CSEM Inc., or a PMD 3D video range camera such as produced by PMD technologies, or others.); 
detecting non-visible light emitted by the second vehicle and determining a commanded deceleration of the second vehicle based on the detected light; producing a first signal indicative of the actual deceleration and a second signal indicative of the commanded deceleration (para. 22, para. 23, The light source 102 may include a plurality of infrared light emitting diodes. These infrared light emitting diodes (IR-LED) may be provided additionally, which has the advantage that applications of the light source 102, such as range finding and information transfer, may also be available when the light source for illuminating the vehicle is switched off. While the light source emitting in the visible wavelength range is switched off, the infrared light emitting diodes may continue to emit modulated light, which is then available for the above-mentioned applications.); and 
initiating braking of the host vehicle in response to at least one of the first and second signals (para. 33, This enables the distance processing unit 207 to determine the relative velocity between the vehicle and an object. Such information may then be provided to a driver assistance system 208. The driver assistance system 208 may initiate a slowing down of the vehicle, or an emergency braking, or the like.)

Regarding claim(s) 2, 10. Schoepp discloses wherein detecting non-visible light emitted by the second vehicle comprises detecting infrared light (para. 22, para. 23, e.g. The light source 102 may include a plurality of infrared light emitting diodes. These infrared light emitting diodes (IR-LED)). 

Regarding claim(s) 3, 11. Schoepp discloses wherein the controller initiates braking when the actual deceleration is less than the commanded deceleration by at least a predetermined amount (para. 33, e.g. The distance processing unit 207 may process the distance signal to obtain an image of the area monitored by the distance sensor 206, which may then be displayed to the driver of the vehicle together with information relating to the distance of displayed objects.)

Regarding claim(s) 4, 12. Schoepp discloses wherein the first signal comprises data indicative of an actual braking force applied to a brake of the second vehicle (par. 35, para. 36, The distance processing unit 207 may also analyze the signal provided by the distance sensor 206 to determine whether an adjustment of the modulation frequency is necessary). 

Regarding claim(s) 5, 13. Schoepp discloses wherein the second signal comprises data indicative of an active anti-lock braking system (FIG. 3 is a flow diagram of an example of a method for illuminating a vehicle. In a first step 301, a modulation frequency is set. The modulation frequency may for example be determined by a distance processing unit 207 that supplies a control signal to a modulation unit 201 (FIG. 2).)

Regarding claim(s) 6, 14. Schoepp discloses the second signal is produced in response to decoding a modulated signal emitted by the non-visible light (para. 36, e.g. ore complex information may be received from the other vehicle by means of more complex modulation of the emitted light, such as multiple frequency modulation or phase shift modulation.)

Regarding claim(s) 7, 15. The method recited in claim 6, wherein the modulated signal is a pulse width modulated signal (para. 36, e.g. ore complex information may be received from the other vehicle by means of more complex modulation of the emitted light, such as multiple frequency modulation or phase shift modulation.)

Regarding claim(s) 8, 16. The method recited in claim 1, wherein the controller initiates braking when the second signal is indicative of the second vehicle activating an ABS system (para. 42, may then initiate actions, such as supplying the information to a driver assistance system which initiates an emergency braking. Such an arrangement has the advantage that by transferring information by means of modulated light between vehicles, severe accidents may be prevented since a safe distance between vehicles and fast reaction times for emergency braking are ensured.)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669